 


109 HR 4578 IH: To amend the Elementary and Secondary Education Act of 1965 to clarify Federal requirements under such Act.
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4578 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Ms. McCollum of Minnesota introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to clarify Federal requirements under such Act. 
 
 
1.Short titleThis Act shall be cited as the Student Achievement and Successful Schools Act of 2005. 
2.FindingsThe Congress finds the following: 
(1)Access to a high quality public education for all children is essential to a fully functioning democracy. 
(2)Primary responsibility for the operation, quality, and governance of the public schools of the United States lies with State and local governments.  
(3)Bipartisan reviews of the No Child Left Behind Act of 2001 (Public Law 107–110; 115 Stat. 1425) have suggested that granting States flexibility to meet the goals of the law will result in better student successes, more accountability, a stronger democracy, and a more robust economy.  
(4)More than 30 States are considering legislation requesting the Federal Government to provide waivers or other means of flexibility, calling for additional money to cover mandates required under the No Child Left Behind Act of 2001, prohibiting a State from spending State funds to comply with such mandates, or requiring that a State will comply only in areas fully funded by the Federal Government, or fully opting-out of the mandates required under the No Child Left Behind Act of 2001.  
(5)States have been financially penalized, amounting to a total of nearly $1,300,000, for not meeting the Federal requirements. These fines are in addition to education cuts sustained at the Federal, State, and local levels. 
(6)School districts across the country have rejected or reallocated funding under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) to avoid costly sanctions associated with failing to make adequate yearly progress under such Act.  
(7)States, school districts, education advocacy groups, and schools have filed lawsuits in response to the No Child Left Behind Act of 2001, including lawsuits filed by school districts in Michigan, Vermont, Texas, California, and Connecticut, the National Education Association, and the California League of United Latin American Citizens. Several States, school districts, education advocacy groups, and schools are considering joining in or filing their own litigation and have questioned the constitutionality of the No Child Left Behind Act of 2001. 
(8)The Department of Education has recognized the flaws in the No Child Left Behind Act of 2001 and has issued several changes to the regulations promulgated pursuant to such Act. 
(9)Since being signed into law, schools have been consistently underfunded from what was promised by Congress in the No Child Left Behind Act of 2001. 
(10)All children should have the opportunity to succeed with a high quality, public education. 
3.Sense of CongressIt is the sense of Congress that— 
(1)full funding should be provided to schools to allow them to satisfy Federal mandates required under the No Child Left Behind Act of 2001; and 
(2)States and school districts should have the necessary flexibility in implementing the No Child Left Behind Act of 2001 to ensure that all students are successful and achieve all of the goals of the law. 
4.Adequate yearly progress 
(a)In generalSubpart 1 of part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) is amended— 
(1)in section 1111(b)(2)— 
(A)in subparagraph (C), by striking Adequate and inserting Except as provided in subparagraph (N), adequate; 
(B)in subparagraph (F), by striking 12 years and inserting 16 years; 
(C)in subparagraph (I)— 
(i)by striking subparagraph (C)(v) must meet or exceed the objectives and inserting subparagraph (C)(v), subject to subparagraph (M), must meet or exceed the objectives; and 
(ii)by striking subparagraph (C)(v) does not meet those objectives and inserting subparagraph (C)(v), subject to subparagraph (M), does not meet those objectives; 
(D)by adding after subparagraph (K) the following new subparagraphs: 
 
(L)Special ruleA State may allow the exclusion of one or more students from the calculation used to determine whether a school makes adequate yearly progress under this paragraph based on special circumstances identified by the Secretary affecting individual students, including— 
(i)emergency medical conditions;  
(ii)exceptional or uncontrollable circumstances, such as a natural disaster or an incident of school violence; or 
(iii)an unusual pattern of attendance as determined by the State educational agency, provided that the local educational agency in which the student is enrolled is implementing a plan to increase participation in the assessments described in paragraph (3). 
(M)Single count of studentsIn meeting the definition of adequate yearly progress under subparagraph (C), a State may allow students counted in two or more groups described in subparagraph (C)(v)(II) to be counted as an equal fraction of one for each such group. 
(N)Other measures of adequate yearly progressNotwithstanding any other provision of this paragraph, a State may establish an alternative definition of adequate yearly progress, subject to approval by the Secretary under subsection (e) (except that such approval shall not apply as such definition applies to students with disabilities and limited English proficient students). Nothing in this subparagraph shall be construed as requiring a State that establishes an approved alternative definition of adequate yearly progress under this subparagraph to satisfy the requirements of adequate yearly progress defined in subparagraph (C). Such alternative definition may— 
(i)include measures of student achievement over a period of time (such as a value added accountability system) or the progress of some or all of the groups of students described in subparagraph (C)(v) to the next higher level of achievement described under subclauses (II) and (III) of paragraph (1)(D)(ii) as a factor in determining whether a school, local educational agency, or State has made adequate yearly progress, as described in this paragraph; or 
(ii)use the measures of performance and progress described in subparagraph (A) as the sole basis for determining whether the State, its local educational agencies, or schools have met adequate yearly progress, provided— 
(I)the primary goal of such definition is that all students in each group described in subparagraph (C)(v) meet or exceed the proficient level of academic achievement, established by the State, not later than 16 years after the end of the 2001–2002 school year; and 
(II)such definition includes intermediate goals, as required under subparagraph (H).; and 
(2)in section 1116(c)(10)— 
(A)by amending subparagraph (B)(ii) to read as follows: 
 
(ii)shall take corrective action with respect to a local educational agency— 
(I)that fails to make adequate yearly progress, as defined by the State, in the same subject and averaged across all grades and in at least one grade span (as determined by the State) for a group described in section 1111(b)(2)(C)(v) by the end of the second full school year after the identification of such agency under paragraph (3); and 
(II)whose total number of students (who are members of a group described in section 1111(b)(2)(C)(v)) who did not meet or exceed the proficient level of academic achievement exceed 35 percent of all students enrolled in a school in such agency who took the assessment in such subject and averaged across all grades; and; and 
(B)by amending subparagraph (F) to read as follows: 
 
(F)DelayNotwithstanding subparagraph (B)(ii), a State educational agency may delay, for a period not to exceed 1 year, implementation of corrective action under this paragraph if the local educational agency makes adequate yearly progress for 1 year or its failure to make adequate yearly progress is due to— 
(i)exceptional or uncontrollable circumstances, such as a natural disaster; 
(ii)a precipitous and unforeseen decline in the financial resources of the local educational agency; or 
(iii)a sudden or significant increase in the number or percentage of students represented by any group described in section 1111(b)(2)(C)(v).. 
(b)Grants for administrative costsIn addition to funds that are already available for this purpose, the Secretary of Education shall allocate Federal funds to pay for administrative costs associated with demonstrating achievement of adequate yearly progress in accordance with subsections (a) and (c). 
(c)Effective dates 
(1)AmendmentsThe amendments made by this section shall take effect and apply as if they had been made by the No Child Left Behind Act of 2001. 
(2)RegulationsThe Secretary of Education shall enforce any regulations that the Secretary has promulgated on or after the date of the enactment of the No Child Left Behind Act of 2001 as if such regulations had been promulgated on such date. 
5.Measuring student achievement through longitudinal growth 
(a)In generalSection 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)) is amended— 
(1)in paragraph (2)— 
(A)in subparagraph (A)— 
(i)in clause (ii), by striking and at the end; 
(ii)in clause (iii), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following new clause: 
 
(iv)include information relating to approved providers of supplemental educational services under section 1116(e).; and 
(B)in subparagraph (C)— 
(i)in clause (vi), by striking and at the end; 
(ii)in clause (vii), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following new clause: 
 
(viii)at the State’s discretion, measures the progress of public elementary schools, secondary schools, and local educational agencies by tracking the progress of individual students or cohorts of students on a longitudinal basis in lieu of, or in addition to, comparing the proficiency of a class of students with the proficiency of earlier classes of students.; and 
(2)by adding at the end the following new paragraph: 
 
(11)Longitudinal progress of transferring students 
(A)In generalIf a State chooses to measure adequate yearly progress on a longitudinal basis in accordance with paragraph (2)(C)(viii), the State may exclude from such measurement of progress at a school any student who transferred to that school at the beginning of or during the school year involved. 
(B)Students who frequently transferThe Secretary by regulation— 
(i)shall ensure that a State choosing to measure adequate yearly progress on a longitudinal basis has in effect a system for measuring the progress of students who frequently transfer among schools; and 
(ii)in the case of a student who attends three or more schools in any five-year period, shall provide for the sharing of school records.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect and apply beginning with the first academic year that begins after the date of the enactment of this Act. 
6.Supplemental educational services 
(a)In generalSection 1116(e) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(e)) is amended— 
(1)in paragraph (4)— 
(A)in subparagraph (B), by inserting (developed through continuous consultation with local educational agencies in the State) after objective criteria; 
(B)in subparagraph (D), by striking ; and at the end; 
(C)in subparagraph (E), by striking the period at the end and inserting ; and; and 
(D)by adding after subparagraph (E) the following new subparagraph: 
 
(F)develop procedures by which a local educational agency may— 
(i)present complaints and documentation of such complaints to the State educational agency regarding the qualifications, operation, or evaluation of approved providers or of potential providers seeking such approval; and 
(ii)demonstrate to the State educational agency that a provider should not be authorized to provide supplemental services, as described in this subsection, to any school or schools under the jurisdiction of such local educational agency.; 
(2)by redesignating paragraph (12) as paragraph (13); 
(3)by inserting after paragraph (11) the following new paragraph: 
 
(12)Local educational agencies as providersNothing in this section shall be construed to prohibit a local educational agency that has failed to make adequate yearly progress or is in improvement, corrective action, or restructuring status pursuant to subsection (c) from providing supplemental services, solely due to such failure. In developing and applying objective criteria under paragraph (4)(B) and withdrawing approval for providers under paragraph (4)(D), a State educational agency may not consider whether a local educational agency made adequate yearly progress or its status under subsection (c).; and 
(4)in paragraph (13), as redesignated by paragraph (2) of this subsection— 
(A)in subparagraph (A), by inserting who did not meet or exceed the proficient level of academic achievement in the yearly student academic assessments required under section 1111 for the child’s grade level to meet the State’s student academic achievement standards before the semicolon; and 
(B)in subparagraph (B)— 
(i)in clause (ii), by striking and at the end; 
(ii)by adding at the end the following new clause: 
 
(iv)provides supplemental educational services by individuals who are highly qualified to the same extent and in the same manner as a teacher under section 9101(23) with respect to the student receiving such services; and. 
(b)Effective dateThe amendments made by subsection (a) shall take effect and apply beginning with the first academic year that begins after the date of the enactment of this Act. 
7.Highly qualified teachers 
(a)Extension of deadline to satisfy requirementsSection 1119(d) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319(d)) is amended by striking not later than 4 years after the date of enactment and inserting not later than the end of the 2005–2006 school year,.  
(b)High Objective Uniform State Standard of EvaluationSection 9101(23)(C)(ii)(III) of such Act (20 U.S.C. 7801(23)(C)(ii)(III)) is amended by inserting including a streamlined process under which teachers of multiple subjects may demonstrate competency in each individual subject before the semicolon. 
(c)Grants for paraprofessional trainingIn addition to funds that are already available for this purpose, the Secretary of Education shall allocate Federal funds to pay for paraprofessional training under subsections (c) and (d) of section 1119 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319). 
8.Performance bonuses 
(a)In generalThe Secretary of Education shall make grants, in amounts determined appropriate by the Secretary, to eligible States to be used for non-administrative functions by schools that have closed achievement gaps by not less than ten percent between subgroups described in section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)), as demonstrated to the satisfaction of the Secretary. 
(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $50,000,000 to carry out this section. 
9.Conditional implementation 
(a)In generalSection 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316) is amended by adding at the end the following new subsection: 
 
(i)Conditional implementationNotwithstanding any other provision of this section, a State educational agency, local educational agency, or school, as applicable, may defer the requirements of subsections (b)(7) and (b)(8) and subsection (c)(7) and (c)(10) in any fiscal year in which the amount appropriated under section 1002(a) of this Act and section 611(i) of the Individuals with Disabilities Education Act (42 U.S.C. 1411(i)) does not equal or exceed the amount authorized under such section for such fiscal year. For purposes of determining the amounts referred to in the preceding sentence for fiscal year 2008 and subsequent fiscal years, the amount authorized to be appropriated under section 1002(a) of this Act in each such fiscal year shall be $2,500,000,000 more than the amount for the preceding fiscal year. Such determination shall only apply for the purposes of this subsection.. 
(b)Effective dateThe amendment made by this section shall take effect beginning with the first fiscal year beginning after the date of the enactment of this Act. 
10.Study by GAO 
(a)StudyThe Comptroller General of the United States shall conduct a study to— 
(1)determine whether increases in Federal elementary and secondary education funding since the date of the enactment of the No Child Left Behind Act of 2001 (Public Law 107–110; 115 Stat. 1425) are sufficient to cover the costs of Federal requirements mandated by that Act; 
(2)identify the costliest provisions of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.); 
(3)identify cuts to programs and activities made by schools in order to implement requirements mandated by the No Child Left Behind Act of 2001; 
(4)determine— 
(A)the amount of Federal funds provided to implement the requirements of the Elementary and Secondary Education Act of 1965 disaggregated by the percentages of such funds used to implement each such requirement; and 
(B)the percentage of State costs to implement such requirements in each such area; 
(5)determine the cost of aligning elementary and secondary curricula to comply with the requirements of the Elementary and Secondary Education Act of 1965; 
(6)determine the cost of calculating adequate yearly progress; and 
(7)determine the costs of student assessments under the Elementary and Secondary Education Act of 1965. 
(b)ReportNot later than 120 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report containing the results of the study conducted under this section.  
 
